

116 HR 1788 IH: To amend title XVIII of the Social Security Act to limit the penalty for late enrollment under part B of the Medicare Program to 15 percent and twice the period of no enrollment, and to exclude periods of COBRA, retiree, and VA coverage from such late enrollment penalty.
U.S. House of Representatives
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1788IN THE HOUSE OF REPRESENTATIVESMarch 14, 2019Ms. Hill of California (for herself, Mr. Nadler, Mr. Garamendi, Ms. Norton, Ms. Brownley of California, Mrs. Trahan, Mr. Perlmutter, Mr. Cox of California, Ms. Schakowsky, Mr. Rouda, Ms. Lofgren, Ms. Kuster of New Hampshire, Ms. Underwood, Mr. Rose of New York, and Mr. Babin) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to limit the penalty for late enrollment under part
			 B of the Medicare Program to 15 percent and twice the period of no
			 enrollment, and to exclude periods of COBRA, retiree, and VA coverage from
			 such late enrollment penalty.
	
		1.Limiting Medicare part B late enrollment penalty to 15 percent and twice the period of no
			 enrollment
 (a)In generalThe first sentence of section 1839(b) of the Social Security Act (42 U.S.C. 1395r(b)) is amended by striking 10 percent of the monthly premium so determined for each full 12 months and inserting 15 percent of the monthly premium so determined for premiums paid during a period equal to twice the number of months in each of the full periods of 12 months.
 (b)Conforming amendmentsSection 1818 of the Social Security Act (42 U.S.C. 1395i–2) is amended— (1)in subsection (c)(6), by striking and shall only apply to premiums paid during a period equal to twice the number of months in the full 12-month periods described in that section and; and
 (2)in subsection (g)(2)(B), by striking by substituting and all that follows and inserting the following: by substituting section 1818 (without any increase resulting from the application of section 1839(b) to such section 1818) for section 1839 (without any increase under subsection (b) thereof)..
				(c)Effective date
 (1)In generalThe amendments made by this section shall apply to premiums paid for months beginning after the end of the 90-day period beginning on the date of the enactment of this Act.
 (2)ClarificationIn applying these amendments, months (before, during, or after the month in which this Act is enacted) in which an individual was or is required to pay an increased premium shall be taken into account in determining the month in which the premium will no longer be subject to an increase.
				2.Exclusion of periods of COBRA, retiree, and VA coverage from Medicare part B late enrollment
			 penalty
 (a)In generalThe second sentence of section 1839(b) of the Social Security Act (42 U.S.C. 1395r(b)) is amended— (1)by striking by reason of the individual’s (or the individual’s spouse’s) current employment; and
 (2)by inserting or months for which the individual can demonstrate that the individual had coverage under chapter 17 of title 38, United States Code before the period at the end.
 (b)Effective dateThe amendments made by subsection (a) shall apply to premiums paid for months beginning after the end of the 90-day period beginning on the date of the enactment of this Act.
			3.Special enrollment period for individuals whose COBRA or retiree coverage terminates
 (a)In generalSection 1837(i) of the Social Security Act (42 U.S.C. 1395p(i)) is amended— (1)in the first sentence of paragraph (1), by striking by reason of the individual's (or the individual’s spouse’s) current employment status in subparagraph (A);
 (2)in the first sentence of paragraph (2) by striking by reason of the individual's (or the individual’s spouse’s) current employment status each place it appears in subparagraphs (B) and (C); and (3)in paragraph (3)(A) by striking by reason of current employment status.
 (b)Effective dateThe amendments made by subsection (a) shall apply to terminations of coverage occurring after the end of the 90-day period beginning on the date of the enactment of this Act.
			